okDETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on June 13, 2022 is acknowledged.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the meshes” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the adhesive layer presents a thickness…”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the adhesive layer has a thickness…”
Claim 3 recites “the grid presents a thickness comprised between 30µm and 150µm.”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the grid has a thickness between 30 µm and 150 µm.”
Claim 5 recites the limitation “the weave and string strands” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites a limitation “the weave and string strands of the grid respectively present a dtex comprised between 10 and 400.”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the weave and string strands of the grid have a dtex between 10 and 400, respectively.”
Claim 6 recites the limitation “the weave strands and the string strands” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the weave strands and the string strands of the grid are obtained in a thermoplastic polymer.”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the weave strands and the string strands of the grid are formed of a thermoplastic polymer.”
Claim 7 recites “the weave strands and the string strands of the grid are obtained in polyethylene terephthalate (PET)…”  The claim is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the weave strands and the string strands of the grid comprise polyethylene terephthalate (PET)…”
Claim 8 recites the limitation “the weave strands and the string strands” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the weave strands and the string strands of the grid are obtained in glass fibers.”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “the weave strands and the string strands of the grid comprise glass fibers.”
Claim 9 recites the limitation “the weave strands and the string strands” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bess et al. (US 2015/0024159 A1) (“Bess”), in view of Weiss (US 3877959).
With respect to claim 1, Bess discloses a self-adhesive water vapor permeable membrane (abstr.), comprising a water vapor permeable support – element 12 – and a pressure sensitive adhesive layer – element 14 – which is water permeable and integral with the lower face of the support (0019, 0021, Fig. 2), wherein the adhesive layer comprises air bubbles (0009, 0026).  The recitation “air bubbles… which favor the penetration and diffusion of the water vapor molecules” has been interpreted as a recitation of intended use.  Bess discloses that the air bubbles allow vapor transmission through the adhesive (0010), thus it would be obvious to one of ordinary skill in the art that the air bubbles in the adhesive of Bess are capable to perform as intended.
Bess is silent with respect to a grid included partially or totally in the adhesive layer.  Weiss discloses a tape comprising a layer of a pressure-sensitive adhesive comprising a grid included totally in the adhesive layer to reinforce the adhesive layer (abstr., col. 6, lines 48-57, col. 7, lines 9-17, Fig. 5).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include a grid within the adhesive layer of Bess to reinforce the adhesive layer.  Regarding the air bubbles being confined between the openings of the meshes of the grid, it would have been obvious to one of ordinary skill in the art that in the membrane of Bess and Weiss, wherein the air bubbles are present in the adhesive layer, the air bubbles would be confined between the meshes of the grid.
Regarding claim 2, Bess and Weiss teach the membrane of claim 1.  Since the grid of Weiss is embedded in the adhesive (col. 6, lines 54-57), it would have been obvious to one of ordinary skill in the art that the adhesive layer has a thickness greater than the thickness of the grid.
As to claim 3, Bess and Weiss teach the membrane of claim 1.  Bess discloses the thickness of the adhesive of from 76.2 µm to 127 µm (0035), thus, since the grid is imbedded in the adhesive, it would have been obvious to one of ordinary skill in the art that the grid of Weiss has a thickness within the claimed range.
With respect to claim 4, Bess and Weiss teach the membrane of claim 1.  Weiss discloses the grid is 1/8 inch mesh (col. 6, lines 54-57), which is 3.175 mm, thus, it would have been obvious to one of ordinary skill in the art that in the grid of Weiss having a string and weave construction (Fig. 5), the number of stands per centimeter of the string part is within the claimed range and the number of strands of the weave part is within the claimed range.
Regarding claim 8, Bess and Weiss teach the membrane of claim 1.  Weiss discloses the strands of the grid comprising glass fibers (col. 6, lines 48-57).

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bess, in view of Weiss, and further in view of Hähnel et al. (US 2018/0112109 A1) (“Hähnel”).
Regarding claim 5, Bess and Weiss teach the membrane of claim 1, but are silent with respect of a dtex of the strands as recited in the claim.  Hähnel discloses an adhesive tape comprising an adhesive layer comprising a scrim or a woven material comprising fibers, wherein the strands of the material have a dtex of from 80 to 2200, the fibers being glass fibers (abstr., 0018, 0037, 0039, 0043).  The range of dtex overlaps the range recited in claim 5; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the strands of the grid of the membrane according to Bess and Weiss having dtex as disclosed in Hähnel, as such dtex is known in the art of adhesive tapes corresponding to the membrane of the instant invention.
With respect to claims 6 and 7, Bess and Weiss teach the membrane of claim 1 but are silent with respect to the weave strands and string strands of the grid being formed of a thermoplastic polymer as recited in the claims.  Hähnel discloses an adhesive tape comprising an adhesive layer comprising a scrim or a woven material comprising fibers that may be PET fibers, glass fibers, polypropylene, or polyamide fibers (abstr., 0018, 0037, 0043).  Since glass fibers are interchangeable with PET, polypropylene and polyamide fibers in fibers comprised in adhesive layers of an adhesive tape corresponding to a membrane, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the weave strands and the string strands of the grid in the membrane according to Bess and Weiss comprising a thermoplastic polymer such as PET, or polypropylene or polyamide, as it has been held to select a known material based on its suitability for its intended use is an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).



Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bess, in view of Weiss, and further in view of Gasaway (US 3623937).
With respect to claims 9 and 10, Bess and Weiss teach the membrane of claim 8, but are silent with respect to the glass fibers of the weave strands and the string strands being impregnated by at least one thermoplastic polymer as recited in the claims.  Gasaway discloses a membrane comprising a grid including glass fibers impregnated with polyvinyl chloride (abstr, col. 2, lines 74-75, col. 3, lines 1-2).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to impregnate the glass fibers of the weave strands and the string strands of the grid of the membrane of Bess and Weiss as it is known in the art of membranes comprising glass fiber grids to impregnate the glass fibers with a thermoplastic polymer such as polyvinyl chloride.





Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783